 



Exhibit 10.1.2
Pursuant to CFR 240.24b-2, confidential information has been omitted in places
marked “[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

              Amendment No. 53 (NE) Revision 1   July 1, 2007
SOW:
  þ   No    
 
  o   Yes    

Pursuant to Instruction 2 to Item 601 of Regulation S-K, NeuStar, Inc. has filed
an agreement with the Northeast Carrier Acquisition Company, LLC, which is one
of seven agreements that are substantially identical in all material respects
other than the parties to the agreements. North American Portability Management,
LLC succeeded to the interests of Northeast Carrier Acquisition Company, LLC and
each of the other entities listed below. The following list identifies the other
parties to the six agreements that have been omitted pursuant to Instruction 2
to Item 601:

  •   LNP, LLC (Midwest)     •   Southwest Region Portability Company, LLC     •
  Western Region Telephone Number Portability, LLC     •   Southeast Number
Portability Administration Company, LLC     •   Mid-Atlantic Carrier Acquisition
Company, LLC     •   West Coast Portability Services, LLC

(NEU STAR LOGO) [w40319w4031919.gif]
AMENDMENT
OF
AGREEMENT FOR NUMBER PORTABILITY ADMINISTRATION
CENTER / SERVICE MANAGEMENT SYSTEM
FOR

 



--------------------------------------------------------------------------------



 



Pursuant to CFR 240.24b-2, confidential information has been omitted in places
marked “[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

              Amendment No. 53 (NE) Revision 1   July 1, 2007
SOW:
  þ   No    
 
  o   Yes    

LAW ENFORCEMENT AGENCY AND PUBLIC SAFETY ANSWERING
POINT ACCESS

Page 2



--------------------------------------------------------------------------------



 



Pursuant to CFR 240.24b-2, confidential information has been omitted in places
marked “[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

              Amendment No. 53 (NE) Revision 1   July 1, 2007
SOW:
  þ   No    
 
  o   Yes    

AMENDMENT
OF
AGREEMENT FOR NUMBER PORTABILITY ADMINISTRATION CENTER/SERVICE MANAGEMENT SYSTEM
FOR
LAW ENFORCEMENT AGENCY ACCESS
1. PARTIES
This Amendment No. 53, Revision 1 (this “Amendment”) is entered into pursuant to
Article 30 of, and upon execution shall be a part of, the Contractor Services
Agreements for Number Portability Administration Center/Service Management
System, as amended and in effect immediately prior to the Amendment Effective
Date (each such agreement referred to individually as the “Master Agreement” and
collectively as the “Master Agreements”), by and between NeuStar, Inc., a
Delaware corporation (“Contractor”), and the North American Portability
Management LLC, a Delaware limited liability company (the “Customer”), as the
successor in interest to and on behalf of Northeast Carrier Acquisition Company,
LLC (the “Subscribing Customer”).
2. EFFECTIVENESS AND DEFINED TERMS
This Amendment shall be effective as of the 1st day of July, 2007 (the
“Amendment Effective Date”), conditioned upon execution by Contractor and
Customer on behalf of all the limited liability companies listed below for the
separate United States Service Areas (the “Subscribing Customers”).

  •   Mid-Atlantic Carrier Acquisition Company, LLC     •   LNP, LLC (Midwest)  
  •   Northeast Carrier Acquisition Company, LLC     •   Southeast Number
Portability Administration Company, LLC     •   Southwest Region Portability
Company, LLC     •   West Coast Portability Services, LLC     •   Western Region
Telephone Number Portability, LLC

The number in the upper left-hand corner refers to this Statement of Work.
Capitalized terms used herein without definition or which do not specifically
reference another agreement shall have the meanings as defined in the Master
Agreements.
3. CONSIDERATION RECITAL
In consideration of the terms and conditions set forth in this Amendment, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Contractor and Customer agree as set forth in this
Amendment.

Page 3



--------------------------------------------------------------------------------



 



Pursuant to CFR 240.24b-2, confidential information has been omitted in places
marked “[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

              Amendment No. 53 (NE) Revision 1   July 1, 2007
SOW:
  þ   No    
 
  o   Yes    

4. BACKGROUND
     4.1 IVR under SOW 6
As a result of number portability, it is not possible to reliably identify the
service provider responsible for a telephone number. However, this service
provider information is essential to law enforcement agencies and entities
performing public safety answering point (PSAP) functions in the performance of
their official duties. As a result Contractor and Customer issued SOW 6, under
which certain data about active ported or pooled numbers — the serving carrier’s
SPID and name, and the appropriate security contact name and number for the
service provider — are available from an Interactive Voice Response (“IVR”)
system to Users and authorized law enforcement agencies and PSAP providers.
      4.2 Request for Improved Access
Law enforcement agencies and PSAP providers approached Contractor and Customer
to request a more efficient method of obtaining the same information available
from the IVR under SOW 6. Therefore, Customer hereby consents to Contractor
agreeing to provide to certain entities an electronic means of accessing the
data already available from the IVR under SOW 6 without in any way affecting SOW
6.
      4.3 Amendment No. 53
The Parties executed Amendment No. 53, effective June 1, 2006, to amend the
Master Agreement to provide qualified law enforcement agencies access to certain
portions of User Data to be used by them for lawful activities. However, at that
time, PSAP providers were not authorized access to the service provided under
Amendment No. 53.
5. AUTHORIZATION FOR CONTRACTOR TO PROVIDE CERTAIN USER DATA TO QUALIFIED
RECIPIENTS
Customer and Contractor desire to amend the Master Agreement by this Amendment
No. 53 Revision 1 to provide qualified PSAP providers, in addition to qualified
law enforcement agencies, access to certain portions of User Data to be used by
them for lawful activities. Accordingly, the Master Agreement is hereby amended
as of the Amendment Effective Date by the deletion of Section 15.8, originally
introduced by Amendment No. 53, and replacing it in its entirety as follows:
     15.8 Law Enforcement Agency and Public Safety Answering Point Entity Access
(a) Scope. Notwithstanding the foregoing provisions of this Article 15,
Contractor is authorized in accordance with this Section 15.8 to provide certain
information, including User Data elements, to law enforcement agencies (LEAs)
and public safety answering point (PSAPs) providers (PSAP Providers), including
their authorized contractors and agents, making a request to Contractor for
access to such information (as

Page 4



--------------------------------------------------------------------------------



 



Pursuant to CFR 240.24b-2, confidential information has been omitted in places
marked “[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

              Amendment No. 53 (NE) Revision 1   July 1, 2007
SOW:
  þ   No    
 
  o   Yes    

more fully described below) in writing and that satisfy the requirements and
conditions set forth in this Section 15.8 (such law enforcement agencies to be
referred to herein as a “Qualified LEA”, such PSAP Providers to be referred to
herein as “Qualified PSAP”, and collectively with Qualified LEAs to be referred
to as “Qualified Recipients”). The provision of the information identified below
in Section 15.8(f)(i) to a Qualified Recipient pursuant to the requirements and
conditions of this Section 15.8 shall be accomplished with the use of an LNP
Enhanced Analytical Platform (“LEAP”) and referred to as the “LEAP Service.”
The LEAP Service contemplated hereunder is neither Services, Additional
Services, nor an Enhancement, as those terms are defined in this Agreement.
Accordingly, and for all purposes of this Agreement, the LEAP Service shall not
(1) be considered in the definition of or to constitute Services, NPAC/SMS
services, or Additional Services under this Agreement, or to constitute access
or use of Services, NPAC/SMS services or Additional Services under this
Agreement, (2) be subject to the requirements and provisions of Article 13 of
this Agreement, (3) be considered in the definition of or to constitute a User
Enhancement or a Custom Enhancement under this Agreement. It is the intention of
the Customer and the Contractor that the LEAP Service is allowable under this
Agreement and the User Agreement in furtherance of law, rule, regulation or
order of the Federal Communications Commission or other regulatory agencies
having jurisdiction over the NPAC/SMS Service.
Nothing in this Section 15.8 shall affect or otherwise modify SOW 6, concerning
the implementation and use of the NPAC SMS IVR system.
Customer and Contractor agree that Contractor will cease providing the LEAP
Service upon the issuance of any valid order of the FCC, any other regulatory
agency having jurisdiction over the NPAC/SMS service or any court of competent
jurisdiction (a) determining that the LEAP Service is inconsistent with or in
violation of applicable law or (b) enjoining the provision of the LEAP Service,
and that, following any such order, Contractor shall not provide the LEAP
Service unless or until such order is rescinded, overturned or modified to
permit the provision of the LEAP Service by a final order of the relevant
agency, court or a reviewing court.
(b) LEAP Service Agreement. The LEAP Service shall be provided only to a
Qualified Recipient, as determined in accordance with this Section 15.8, after
execution and delivery of an agreement satisfying the requirements set forth in
Section 15.8(f), in substantially the form of Exhibit P attached hereto and made
a part hereof, and as it may be amended from time to time in accordance with or
permitted by this Section 15.8 (the “LEAP Service Agreement”). Contractor shall
have the right to amend or to change any provision of the LEAP Service

Page 5



--------------------------------------------------------------------------------



 



Pursuant to CFR 240.24b-2, confidential information has been omitted in places
marked “[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

              Amendment No. 53 (NE) Revision 1   July 1, 2007
SOW:
  þ   No    
 
  o   Yes    

Agreement which is not required under Section 15.8(f) and which is not otherwise
in violation or breach of this Agreement, including this Section 15.8; provided,
however, that Contractor shall provide Customer with at least thirty (30) days
advance written notice of any such allowable change or revision to the LEAP
Service Agreement; and provided, further, that changes or amendments to those
provisions in the LEAP Service Agreement that are required under Section 15.8(f)
may be made and shall only be effective upon the advance written agreement of
Customer and the Contractor.
In consideration for providing the LEAP Service in accordance with the LEAP
Service Agreement and this Section 15.8, Contractor shall be compensated
directly and exclusively from each respective Qualified Recipient in accordance
with Section 15.8(i). Customer shall not unreasonably withhold consent to
Contractor requests for the use of alternative versions of the LEAP Service
Agreement for differently situated Qualified Recipients, so long as those
agreements otherwise comply with the requirements of this Section 15.8.
(c) Relationship to NPAC/SMS Services. Contractor and Customer expressly agree
and acknowledge that the LEAP Service shall be offered only so long as it does
not adversely affect the operation and performance of the NPAC/SMS and the
delivery of Services pursuant to this Agreement, and accordingly, the provision
of Services under the terms and conditions of this Agreement, other than this
Section 15.8, shall take priority to the provision of the LEAP Service. Further,
in addition to causes for termination of this Agreement set forth in this
Agreement and the User Agreement, the provision of the LEAP Service and all LEAP
Service Agreements may be terminated upon the occurrence of those events set
forth in Section 15.7(l). If Contractor establishes a LEAP Service help desk,
the telephone number for such help desk shall be different from any current
telephone number for a NPAC/SMS help desk. The costs of any such LEAP Service
help desk shall be eligible for inclusion as “Costs” under Section 15.8(i)(ii).
(d) Liability. Contractor shall defend, indemnify and hold harmless Customer,
its members and their officers, directors, employees, and agents and their
successors and assigns against and from any and all losses, liabilities, suits,
damages, claims, demands, and expenses (including, without limitation,
reasonable attorneys’ fees) included in a settlement (between Contractor and a
Third Party) of such suits, claims or demands, or awarded to a Third Party by a
court or appropriate administrative agency of competent jurisdiction, including,
without limitation, those based on contract or tort arising out of or in
conjunction with, but only to the extent that such losses, liabilities, damages
claims, demands, and expenses arise out of, or in connection with allegations
that the manner in

Page 6



--------------------------------------------------------------------------------



 



Pursuant to CFR 240.24b-2, confidential information has been omitted in places
marked “[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

              Amendment No. 53 (NE) Revision 1   July 1, 2007
SOW:
  þ   No    
 
  o   Yes    

which Contractor provided the LEAP Data Elements (as that term is defined below)
as part of the LEAP Service violates a law, rule or regulation, except when the
manner in which Contractor provided the LEAP Data Elements was prescribed by
Customer.
(e) Inapplicability of Service Levels, GEP Elements and Benchmarking Process.
Contractor and Customer expressly agree and acknowledge that Contractor’s
provision of the LEAP Service hereunder shall not be subject to any separate
Service Level Requirements under Article 8 of this Agreement and Exhibit G, to
any Benchmarking Process under Article 7 of this Agreement, or to the Gateway
Evaluation Process under Article 32 of this Agreement, and thus no separate
Service Levels, GEP Elements or Benchmarking Process are hereby established with
respect to the provision of the LEAP Services. Notwithstanding the foregoing,
the effect and consequences on the Services from the provision of the LEAP
Service shall be included in evaluating the obligations of Contractor with
respect to the Service Levels under Article 8 and the GEP Elements under
Article 32, including but not limited to all the remedies and recourses
resulting from Contractor’s failure or noncompliance under this Agreement and
the User Agreement.
(f) Required Provisions of LEAP Service Agreement. Each LEAP Service Agreement
shall be only between the Contractor and the Qualified Recipient and, in
addition to containing provisions customary in commercial contracts of this
nature, must contain provisions specifying the following:
(i) User Data Elements Provided. As part of the LEAP Service, Contractor shall
make available (A) the OCN of the service provider associated with a telephone
number, (B) the identity of that service provider, and (C) the contact name and
number, if available, as submitted to the NPAC by that service provider as its
law enforcement and/or emergency contact, and no other User Data elements, for
each of the 7 United States Service Areas. The elements referred in (A), (B),
and (C) in the immediately preceding sentence shall be referred to as “LEAP Data
Elements.”
(ii) LEAP Provisioning. Contractor shall use the same method to provision LEAP
as is currently used daily to create Bulk Data Downloads (BDDs). In order to
build a BDD, a script currently is run against a copy of the NPAC/SMS database
stored on a disk that is created daily located on a NeuStar server that is not
associated with the NPAC/SMS. Contractor maintains an FTP site with “folders”
for each User. If a User requests a BDD file, then the BDD file is placed on the
requester’s folder on the FTP

Page 7



--------------------------------------------------------------------------------



 



Pursuant to CFR 240.24b-2, confidential information has been omitted in places
marked “[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

              Amendment No. 53 (NE) Revision 1   July 1, 2007
SOW:
  þ   No    
 
  o   Yes    

site. The FTP site is located on a NeuStar server that is not associated with
the NPAC/SMS. The script to derive data from the copy of the NPAC/SMS database
to provision LEAP is different from a BDD script in terms of the data retrieved,
but the process involved is the same. The LEAP script obtains only data that are
defined as LEAP Data Elements in accordance with Section 15.8. When the LEAP
script is run, the resulting data are placed in the FTP folder assigned to LEAP.
The data in the LEAP folder on the FTP site then is loaded into LEAP where it
becomes available for queries by Qualified Recipients under the LEAP Service.
(iii) Manner of Access. Qualified Recipients shall access the LEAP Service by
vitual private network (machine to machine) or Internet (person to GUI).
Qualified Recipients access to LEAP shall be accomplished by authenticated,
secure and encrypted means. The LEAP Data Elements may be provided to Qualified
Recipients by Contractor through any electronic interface selected by Contractor
that otherwise complies with this Section 15.8. LEAP shall not provide Qualified
Recipients, either directly or indirectly, access to the NPAC or any NPAC User
Data other than the LEAP Data Elements in accordance with this section. A
Qualified Recipient may query LEAP an unlimited number of times, but may not
request LEAP Data Elements for more than 100 TNs per query.
(iv) Exclusive Use. Contractor may authorize a Qualified Recipient to use LEAP
Data Elements received as part of the LEAP Service only for lawful purposes
within the statutory authority of the Qualified Recipient. Contractor will
require that each Qualified Recipient warrant that it will not (A) disclose,
sell, assign, lease or otherwise provide LEAP Data Elements to any other party,
including to a local service management system or public database, except as may
otherwise be required by applicable federal, state, or local law, rules,
regulations, or orders, or (B) commercially exploit the LEAP Data Elements in
any way. By way of clarification, and not limitation, the immediately preceding
restrictions require that a Qualified Recipient will not share the LEAP Data
Elements with other agencies or with other Qualified Recipients or share LEAP
Data Elements with officers or employees of other agencies or Qualified
Recipients. Notwithstanding the foregoing, a Qualified Recipient may share the
LEAP Data Elements to its contractors and, with respect to a PSAP, a subtending
or secondary PSAP, for lawful purposes within the statutory authority of the
Qualified Recipient.

Page 8



--------------------------------------------------------------------------------



 



Pursuant to CFR 240.24b-2, confidential information has been omitted in places
marked “[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

              Amendment No. 53 (NE) Revision 1   July 1, 2007
SOW:
  þ   No    
 
  o   Yes    

(v) Compliance with Laws. Contractor shall require that each Qualified Recipient
warrant that it will comply with all applicable laws, orders and regulations
applicable, including those applicable to the NPAC/SMS, including User Data.
(vi) Acknowledgment of Non-liability of Customer and Users. Both Contractor and
the Qualified Recipient shall agree and expressly acknowledge the rights of
termination under this Agreement, including by reason of Section 15.8(l), the
absolute exclusions from liability with respect to Customer and the exclusion
from liability with respect to Users and End-Users for any amounts that would
have otherwise been due and payable by such Qualified Recipient under the terms
and conditions of the LEAP Service Agreements or as a result of the provision of
the LEAP Service upon the termination of the provision the LEAP Service (the
“Unpaid Charges”) without an explicit rule, regulation, order, opinion or
decision of the Federal Communications Commission or any other regulatory body
having jurisdiction or delegated authority with respect to the subject matter of
this Agreement directing the responsibility and liability for payment of those
Unpaid Charges by Users or End Users.
(vii) Termination. Both Contractor and the Qualified Recipient shall agree and
expressly acknowledge that upon any termination of any LEAP Service Agreement,
the restrictions with respect to User Data and LEAP Data Elements shall survive
such termination.
(viii) Liability, Indemnification and Dispute Resolution. The LEAP Service
Agreement shall contain liability, indemnification and dispute resolution terms
and conditions customary in the industry for like services.
(ix) Compensation. Subject to Section 15.8(i) of this Agreement, Contractor may
charge compensation and the Qualified Recipient shall agree to pay such
compensation for the provision of the LEAP Service.
(g) Remain User Data. The LEAP Data Elements, being provided as part of the LEAP
Service, being User Data, shall remain User Data and Confidential Information.
(h) Qualification. Contractor shall not provide LEAP Service to any party unless
such party first qualifies as a Qualified LEA or Qualified PSAP pursuant to this
Section 15.8(h), and such party enters into and executes the LEAP Service
Agreement.

Page 9



--------------------------------------------------------------------------------



 



Pursuant to CFR 240.24b-2, confidential information has been omitted in places
marked “[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

              Amendment No. 53 (NE) Revision 1   July 1, 2007
SOW:
  þ   No    
 
  o   Yes    

(i) Application. Contractor may entertain only applications from (A) an agency,
or officer thereof, of the United States or of a State or political subdivision
thereof that is empowered by law to conduct investigations of or to make arrests
for violations of federal, state or local laws (“Law Enforcement Agencies” or
LEAs) or (B) from an entity, including an agency of the United States or of a
State or political subdivision thereof, empowered by or contracted under law to
operate or administer a PSAP facility to receive 9-1-1 calls, and as
appropriate, dispatch emergency response services, or transfers or relays such
9-1-1 calls to another public safety operator (“PSAP”).
Notwithstanding the foregoing, Contractor may entertain applications from LEAs
through associations and centralized procurement organizations on behalf of the
individual LEAs or from PSAPs through associations and centralized procurement
organizations on behalf of the individual PSAPs, so long as such LEAs or PSAPs
individually meet the qualification requirements set forth in this Section
15.8(h) and such individual LEA or PSAP executes a LEAP Service Agreement in
accordance with Section 15.8(b).

  (ii)   Qualification

  a.   Contractor shall require that an LEA applicant: (A) certify that it is a
Law Enforcement Agency, and (B) provide the following information: requester’s
name, title, organization, street address, phone number, e-mail address, and, if
applicable, badge number or other applicable ID. Upon qualification of the Law
Enforcement Agency as a Qualified LEA, Contractor may require additional
information for the purposes of establishing access to the LEAP Service.     b.
  Contractor shall require that a PSAP applicant provide requester’s name,
title, organization, street address, phone number, and e-mail address.

  (iii)   Evaluation

  a.   LEAs — Based upon the application, Contractor shall determine, based upon
a good-faith, reasonable interpretation of the information provided by an LEA
applicant, whether the applicant qualifies as a Qualified LEA. Contractor shall
verify an LEA applicant’s organization through the National Public

Page 10



--------------------------------------------------------------------------------



 



Pursuant to CFR 240.24b-2, confidential information has been omitted in places
marked “[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

              Amendment No. 53 (NE) Revision 1   July 1, 2007
SOW:
  þ   No    
 
  o   Yes    

      Safety Information Source database, or such other similarly authoritative
source (the “LEA Sources”). Contractor shall independently verify the LEA
applicant’s name, title, and, if applicable, badge number or other applicable ID
by contacting the identified organization’s contact information set forth in the
LEA Sources. Other than the foregoing, Contractor shall have no duty to
investigate the accuracy of any information provided by an applicant on such
application.

  b.   PSAPs — Based upon the application, Contractor shall determine, based
upon a good-faith, reasonable interpretation of the information provided by a
PSAP applicant, whether the applicant qualifies as a Qualified PSAP. Contractor
shall verify a PSAP applicant’s organization through the FCC Master PSAP
Registry, or such other similarly authoritative source (e.g., National Emergency
Number Association (NENA) North American 911 Resource Database (the “PSAP
Sources”). Contractor shall independently verify the PSAP applicant’s
organizational name, state, county, and/or city by contacting the identified
organization’s contact information set forth in the PSAP Sources. Other than the
foregoing, Contractor shall have no duty to investigate the accuracy of any
information provided by an applicant on such application.

(iv) Confirmation Process. Once a calendar year, Contractor shall re-verify each
Qualified Recipient’s organization in accordance with Section 15.8(h)(iii)
above.
(v) Annual Reports. At no additional charge to Customer, Contractor shall
provide to Customer an annual report listing all Qualified LEAs and Qualified
PSAPs in effect during the previous twelve-month period, and separately list all
Qualified LEAs and Qualified PSAPs that were newly qualified during the same
period.

  (i)   Compensation.

(i) Basis. Contractor shall not be entitled to compensation of any kind under
this Section 15.8 from Customer, Subscribing Customers, Users or End-Users, and
shall look solely to the respective Qualified Recipient for any and all
compensation for the provision of the LEAP Service (referred to as the “LEAP

Page 11



--------------------------------------------------------------------------------



 



Pursuant to CFR 240.24b-2, confidential information has been omitted in places
marked “[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

              Amendment No. 53 (NE) Revision 1   July 1, 2007
SOW:
  þ   No    
 
  o   Yes    

Charges”). Customer and Contractor agree and acknowledge that the LEAP Service
is not necessary for the provision of number portability. Contractor agrees to
compute and to allocate the LEAP Charges in a fair and non-discriminatory manner
consistent with the rules, regulations, orders, opinions and decisions of the
Federal Communications Commission and other regulatory body having jurisdiction
or delegated authority with respect to the NPAC/SMS or this Agreement.
(ii) Cost Plus the Fee. Subject to Section 15.8(i)(i) above and
Section 15.8(i)(iv) below, the aggregate amount of LEAP Charges received by
Contractor under this Section 15.8(i) since the inception of the LEAP Service
and during the Initial Term shall equal not more than the Cost plus the Fee, as
more particularly described herein below.
(A) Cost. “Cost” means [***] and which have [***] or otherwise, which Costs
shall include [***] and [***], which are [***].
“[***]” costs are those [***] Contractor, or by a subcontractor or vendor at the
direction of the Contractor, [***], including activities related to, but not
limited to, [***]. [***] shall also include, without limitation, [***], but
excluding [***]. Support for [***] will include [***].
“[***]”are those [***] associated with any [***]. For purposes of this
Section 15.8, [***] shall equal the [***] (a) [***] and (b) [***] percent
([***]%).
(B) Fee. “Fee” is the amount that equals [***] percent ([***]%) of the sum of
[***] and [***].
(iii) Allocation. In establishing the LEAP Charges payable by Qualified
Recipients, Contractor shall allocate the Cost plus Fee among Qualified
Recipients in any manner that is fair and reasonable, which for the purposes of
this Section 15.8(i) shall mean usage based, equitably, customary for similar
services, commercially reasonable, and which does not discriminate against
similarly situated Qualified Recipients. Notwithstanding the foregoing,
Contractor and Customer expressly agree and acknowledge that the manner of
allocating the Cost plus Fee shall be solely the responsibility of the
Contractor, and that Customer assumes no responsibility or control with respect
to such manner nor does Customer in any way endorse the manner selected by
Contractor; subject, however, to the right of the Customer to seek

Page 12



--------------------------------------------------------------------------------



 



Pursuant to CFR 240.24b-2, confidential information has been omitted in places
marked “[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

              Amendment No. 53 (NE) Revision 1   July 1, 2007
SOW:
  þ   No    
 
  o   Yes    

guidance or direction from the Federal Communications Commission or any other
regulatory body having jurisdiction or delegated authority with respect to the
subject matter of this Agreement. Further, Contractor agrees that no amounts of
any LEAP Charges which, for whatever reason are not recovered by Contractor or
allocated and paid for by Qualified Recipient, including by way of inclusion in
any cost or overhead computations related to Services under the Master
Agreement, any Statements of Work or otherwise, shall be charged or allocated to
or assessed and paid by Customer, any Subscribing Customer, any User or any
End-User.
(iv) Cost Review. Within ninety (90) days after the end of each calendar year,
Contractor will cause its regular independent auditor (“Contractor’s Auditor”)
to commence a review of the accuracy and validity of the Costs and related
calculations under Section 15.8(ii) (the “LEAP Cost Review”). Within sixty
(60) days after commencing the LEAP Cost Review, Contractor’s Auditor shall
issue a sufficiently detailed report (“LEAP Cost Report”) to the Contractor
validating the Costs incurred and the Fee applied. Contractor shall make
available to Contractor’s Auditor such documentation necessary to conduct the
LEAP Cost Review and issue the LEAP Cost Report, including the following:
general ledger reports of LEAP Service activity, accounts payable vouchers,
invoices, and documents supporting purchases in support of the LEAP Service
activity, and other financial records used to support general ledger activity
related to the LEAP Service and any other records reasonably requested by
Contractor’s Auditor (collectively, the “LEAP Review Documents”).
Contractor shall present Customer with the LEAP Cost Report within thirty
(30) days after Contractor’s receipt of the LEAP Cost Report. Upon Customer’s
receipt of the LEAP Cost Report, Customer shall have forty-five (45) days to
review the LEAP Cost Report and, at Subscribing Customer’s sole cost and
expense, do either of the following (i) meet with Contractor’s Auditor to review
and explain the LEAP Cost Report, or (ii) inform Contractor in writing that
Customer shall employ a separate auditor (“Customer’s Auditor”) to conduct a
separate review of the accuracy and validity of the Costs incurred under this
Section 15.8. Customer’s Auditor will be given reasonable access to the LEAP
Review Documents. Customer’s Auditor shall complete such separate review within
ninety (90) days of receipt of the LEAP Cost Report. Before access is given to
Customer’s Auditor, Customer’s Auditor will have to execute a non-disclosure

Page 13



--------------------------------------------------------------------------------



 



Pursuant to CFR 240.24b-2, confidential information has been omitted in places
marked “[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

              Amendment No. 53 (NE) Revision 1   July 1, 2007
SOW:
  þ   No    
 
  o   Yes    

agreement with Contractor to prevent the disclosure of Contractor proprietary or
confidential information or other information not relevant to verifying the
accuracy and validity of the Costs incurred by the Contractor under this
Section 15.8.
If it is determined by Contractor’s Auditor or Customer’s Auditor that the
compensation Contractor has received since the inception of the LEAP Service
under this Section 15.8 exceeds Cost plus the Fee, Contractor shall propose to
Contractor’s Auditor and Customer’s Auditor, if any, its plan, which may
include, but is not limited to, at Contractor’s discretion, changes to future
LEAP Charges under Section 15.8(i)(i) and and/or the allocations under Section
15.8(i)(iii) for future LEAP Services, such that its continuing aggregate
compensation does not exceed Cost plus the Fee in accordance with
Section 15.8(i)(ii). Contractor’s Auditor and Customer’s Auditor, if any, shall
review for reasonableness and adequacy Contractor’s proposal and supplement, as
necessary, the LEAP Cost Report. In no event shall Contractor be deemed in
violation of Section 15.8(i)(ii) merely because the amount of LEAP Charges
received by Customer under this Section 15.8(i) since the inception of the LEAP
Service and during the Initial Term exceeds Cost plus the Fee; provided,
however, that Contractor’s Auditor and Customer’s Auditor, if any, concludes
that Contractor’s proposal under this paragraph for limiting its aggregate
compensation such that it does not exceed the limit set forth in
Section 15.8(i)(ii) is reasonable and adequate.
If Customer’s Auditor determines that the amount of LEAP Charges received by
Customer under this Section 15.8(i) since the inception of the LEAP Service and
during the Initial Term exceeds Cost plus the Fee by more than [***] percent
([***]%), Contractor shall reimburse Customer for the reasonable costs of such
review by the Customer’s Auditor; provided however that such reimbursement for
Customer collectively shall not exceed [***] US Dollars (US $[***]).
(j) Audit of Section 15.8 Performance. Subject to Section 15.8(e), and without
duplicating the LEAP Cost Review under Section 15.8(i)(iv), Contractor shall
annually engage a third party, reasonably acceptable to both Contractor and
Customer, separately to audit (referred to as the “LEAP Service Audit”)
Contractor’s compliance with the requirements to (1) qualify, evaluate, confirm,
and report on LEAs and PSAPs as Qualified Recipients under Paragraphs (ii),
(iii), (iv), and (v) under Section 15.8(h), (2) include in each Qualified
Recipient’s LEAP Service Agreement restrictions on the use of data under
Section 15.8(f)(iv), (3) ensure there is no interaction between LEAP and the
production NPAC

Page 14



--------------------------------------------------------------------------------



 



Pursuant to CFR 240.24b-2, confidential information has been omitted in places
marked “[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

              Amendment No. 53 (NE) Revision 1   July 1, 2007
SOW:
  þ   No    
 
  o   Yes    

under Section 15.8(f)(ii), and (4) charge each Qualified Recipient consistent
with its LEAP Service Agreement under 15.8(f)(ix).
The costs and expenses of the LEAP Service Audit shall be charged and accounted
for separately from the costs and expenses of the GEP Audit and shall be
properly included in Direct Costs under Section 15.8(i). A report from the LEAP
Service Auditor regarding the results of the LEAP Service Audit (“LEAP Service
Audit Report”) shall be provided to the Customer and the Contractor for
informational purposes only in the same manner that the GEP Audit Report is
provided under Section 34.4(e), and such LEAP Service Audit Report shall be so
provided within thirty (30) days after its completion, subject to any review and
consideration of a draft of the LEAP Service Audit Report. If the LEAP Service
Auditor is unable alone to determine the methodology and procedures for the LEAP
Service Audit, such Auditor shall determine the methodology and procedures in
consultation with the Customer and the Contractor, and the LEAP Service Auditor
shall include in such LEAP Service Audit Report both findings and
recommendations to correct identified deficiencies or failures to comply with
the provisions of this Section 15.8. Notwithstanding the foregoing, the Customer
and the Contractor agree and acknowledge that neither the LEAP Service Audit nor
this Section 15.8 is intended to result in the imposition of any damages,
Performance Credits, TN Porting Price Reductions, subject to Section 15.8(e)
above regarding the effect and consequences on the Services from the provision
of the LEAP Service and the causes for termination of the provision of the LEAP
Service and all LEAP Service Agreements set forth in Section 15.8(l) below.
(k) Neutrality Reviews. In addition to the LEAP Service Audit, and further
subject to Section 15.8(e), the LEAP Service shall be included in the Neutrality
Review provided for in the Assignment Agreement (Contractor Services Agreement),
dated November 30, 1999, by and among Contractor, Lockheed Martin IMS and the
Customer (the “Assignment Agreement”). If it is determined under and as part of
a Neutrality Review that Contractor’s provision of the LEAP Service in any way
resulted in the violation of a neutrality requirement set forth in the Master
Agreement, the User Agreement, the Assignment Agreement, or any applicable rule,
regulation, order, opinion or decision of the Federal Communications Commission
or any other regulatory body having jurisdiction or delegated authority with
respect to the subject matter of this Amendment or the Master Agreement,
Contractor shall attempt to correct such violation within thirty (30) days
following the date of the issuance of the Neutrality Review; provided, however,
that where such failure cannot reasonably be cured within such thirty (30) day
period, so long as Contractor is diligently pursuing such cure, and regulatory
authorities

Page 15



--------------------------------------------------------------------------------



 



Pursuant to CFR 240.24b-2, confidential information has been omitted in places
marked “[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

              Amendment No. 53 (NE) Revision 1   July 1, 2007
SOW:
  þ   No    
 
  o   Yes    

having jurisdiction over such matters (after having reviewed the details of the
event(s) causing Contractor’s failure) have not specifically required Customer
to terminate the LEAP Service and terminate all LEAP Service Agreements, the
time for curing such failure shall be extended for such period as may be
necessary for Contractor to complete such cure. Notwithstanding the foregoing,
the Customer may, at its election but without duty or obligation, and without
risk of costs or damages recoverable from Contractor for Customer’s election,
seek the guidance and direction of such regulatory authorities if such failure
has not been cured within ninety (90) days following the date of the issuance of
the Neutrality Review and the LEAP Service and all LEAP Service Agreements have
not been terminated. The costs and expenses of including the LEAP Service in the
Neutrality Review shall be charged and accounted for separately from the costs
and expenses of the Neutrality Review and shall be properly included in Direct
Costs under Section 15.8(i).
(l) Additional Causes for Termination. In addition to the causes for termination
of this Agreement and the User Agreement set forth in this Agreement and the
User Agreement, the provision of the LEAP Service and all LEAP Service
Agreements shall immediately be terminated upon the direction of the Federal
Communications Commission or any other regulatory body having jurisdiction or
delegated authority with respect to the subject matter of this Agreement or upon
a finding or determination of the Federal Communications Commission or any other
regulatory body that the continued provision of the LEAP Service is contrary to
or inconsistent with the duties or roles of the Contractor or the Customer in
any way. Contractor shall be responsible for any fines and penalties arising
from any noncompliance by Contractor, its subcontractors or agents with any such
determinations, findings or rulings or with Contractor’s refusal to terminate
the provision of the LEAP Service and all LEAP Service Agreements.

6.   IMPACTS ON MASTER AGREEMENT

The following portions of the Master Agreement are impacted by this Amendment:

     
     None
  Master Agreement
     None
  Exhibit B — Functional Requirements Specification
     None
  Exhibit C — Interoperable Interface Specification
     None
  Exhibit E — Pricing Schedules
     None
  Exhibit F — Project Plan and Test Schedule
     None
  Exhibit G — Service Level Requirements
     None
  Exhibit H — Reporting and Monitoring Requirements
     None
  Exhibit J — User Agreement Form
     None
  Exhibit K — External Design

Page 16



--------------------------------------------------------------------------------



 



Pursuant to CFR 240.24b-2, confidential information has been omitted in places
marked “[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

              Amendment No. 53 (NE) Revision 1   July 1, 2007
SOW:
  þ   No    
 
  o   Yes    

     
     None
  Exhibit L — Infrastructure/Hardware
     None
  Exhibit M — Software Escrow Agreement
     None
  Exhibit N — System Performance Plan for NPAC/SMS Services
     None
  Exhibit O — Intermodal Ported TN Identification Service Agreement
     þ
  Exhibit P — LEAP Service Agreement
     None
  Disaster Recovery
     None
  Back Up Plans
     None
  Gateway Evaluation Process (Article 32 of Master Agreement)

7.   MISCELLANEOUS

     (a) Neither Customer nor Subscribing Customer shall in any way be liable to
any Qualified Recipient or to Contractor or any User under the LEAP Service
Agreements or as a result of the provision the LEAP Service.
     (b) Except as specifically modified and amended hereby, all the provisions
of the Master Agreement and the User Agreements entered into with respect
thereto, and all exhibits and schedules thereto, shall remain unaltered and in
full force and effect in accordance with their terms. From and after the
Amendment Effective Date hereof, any reference in the Master Agreement to itself
and any Article, Section or subsections thereof or to any Exhibit thereto, or in
any User Agreement to itself or to the Master Agreement and applicable to any
time from and after the Amendment Effective Date hereof, shall be deemed to be a
reference to such agreement, Article, Section, subsection or Exhibit, as
modified and amended by this Amendment. From and after the Amendment Effective
Date, Amendment shall be a part of the Master Agreement, including its Exhibits,
and, as such, shall be subject to the terms and conditions therein. Each of the
respective Master Agreements with respect to separate Service Areas remains an
independent agreement regarding the rights and obligations of each of the
Parties thereto with respect to such Service Area, and neither this Amendment
nor any other instrument shall join or merge any Master Agreement with any
other, except by the express written agreement of the Parties thereto.
     (c) If any provision of this Amendment is held invalid or unenforceable,
then the remaining provision of this Amendment shall become null and void and be
of no further force or effect. If by rule, regulation, order, opinion or
decision of the Federal Communications Commission or any other regulatory body
having jurisdiction or delegated authority with respect to the subject matter of
this Amendment or the Master Agreement, this Amendment is required to be
rescinded or declared ineffective or void in whole or in part, whether
temporarily, permanently or ab initio (an “Ineffectiveness Determination”),
immediately upon such Ineffectiveness Determination and without any requirement
on any party to appeal, protest or otherwise seek clarification of such
Ineffectiveness Determination, this Amendment shall be rescinded and of no
further force or effect retroactively to the Amendment Effective Date.
Consequently, the Master Agreement in effect immediately prior to the Amendment
Effective Date shall continue in full force and effect in accordance with its
terms, unchanged or modified in any way by this Amendment. In the event of an
Ineffectiveness Determination, any amounts that would have otherwise been due
and payable under the terms and conditions of the LEAP Service Agreements or as
a result of the provision the LEAP Service (the “Unpaid Charges”) will in no
event be charged or allocated to Users or End Users, including by way of
inclusion in

Page 17



--------------------------------------------------------------------------------



 



Pursuant to CFR 240.24b-2, confidential information has been omitted in places
marked “[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

              Amendment No. 53 (NE) Revision 1   July 1, 2007
SOW:
  þ   No    
 
  o   Yes    

any cost or overhead computations related to Services under the Master
Agreements, any Statements of Work or otherwise, without an explicit rule,
regulation, order, opinion or decision of the Federal Communications Commission
or any other regulatory body having jurisdiction or delegated authority with
respect to the subject matter of this Amendment or the Master Agreement
directing the responsibility and liability for payment of those Unpaid Charges
by Users or End Users.
     (d) This Amendment may be executed in two or more counterparts and by
different parties hereto in separate counterparts, with the same effect as if
all parties had signed the same document. All such counterparts shall be deemed
an original, shall be construed together and shall constitute one and the same
instrument.
     (e) If at any time hereafter a Customer, other than a Customer that is a
party hereto desires to become a party hereto, such Customer may become a party
hereto by executing a joinder agreeing to be bound by the terms and conditions
of this Amendment, as modified from time to time.
     (f) This Amendment is the joint work product of representatives of Customer
and Contractor; accordingly, in the event of ambiguities, no inferences will be
drawn against either party, including the party that drafted the Agreement in
its final form.
     (g) This Amendment sets forth the entire understanding between the Parties
with regard to the subject matter hereof and supercedes any prior or
contemporaneous agreement, discussions, negotiations or representations between
the Parties, whether written or oral, with respect thereto. The modifications,
amendments and price concessions made herein were negotiated together and
collectively, and each is made in consideration of all of the other terms
herein. All such modifications, amendments and price concessions are
interrelated and are dependent on each other. No separate, additional or
different consideration is contemplated with respect to the modifications,
amendments and price concessions herein.
     (h) This Amendment, the use of the Cost Plus Fee method for determining
compensation payable by Qualified Recipient and the composition and details of
the Cost Plus Fee method set forth in this Amendment are intended by Contractor
and Customer to be separate and distinct from and unrelated to any agreement
with respect to Statements of Work under the Master Agreement and the method of
determining the cost of such Statements of Work, and shall not be considered to
alter, modify, change or amend any such agreements with respect to Statements of
Work or to supersede any such agreements with respect to such Statements of
Work.
[THIS SPACE INTENTIONALLY LEFT BLANK]

Page 18



--------------------------------------------------------------------------------



 



Pursuant to CFR 240.24b-2, confidential information has been omitted in places
marked “[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

              Amendment No. 53 (NE) Revision 1   July 1, 2007
SOW:
  þ   No    
 
  o   Yes    

IN WITNESS WHEREOF, the undersigned have executed this Amendment:
CONTRACTOR: NeuStar, Inc.
By: /s/ Michael O’Connor
Its: VP — Customer Relations
Date 31 July 2007
CUSTOMER: North American Portability Management, LLC as successor in interest to
and on behalf of Northeast Carrier Acquisition Company, LLC
By: Melvin Clay
Its: NAPM LLC Co-Chair
Date: 7/23/2007
By /s/ Timothy Decker
Its: NAPM LLC Co-Chair
Date: 7/25/2007

Page 19



--------------------------------------------------------------------------------



 



Pursuant to CFR 240.24b-2, confidential information has been omitted in places
marked “[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

              Amendment No. 53 (NE) Revision 1   July 1, 2007
SOW:
  þ   No    
 
  o   Yes    

ATTACHMENT 1
TO
AMENDMENT NO. 53
Exhibit P to Master Agreement — LEAP Service Agreement

Page 20



--------------------------------------------------------------------------------



 



(NEUSTAR LOGO) [w40319w4031920.gif]
LEAP SERVICE AGREEMENT
     This LEAP Service Agreement (the “Agreement”) is entered into this
                     day of                     , 200___(the “Effective Date”)
by and between NeuStar, Inc., a Delaware corporation with a principal place of
business at 46000 Center Oak Plaza, Sterling, VA, 20166 USA, (“NeuStar”) and
                    (“Customer”), a                      principally located at
                                        (individually a “Party” and collectively
the “Parties”).
Explanatory Statements
A. NeuStar operates as the Number Portability Administration Center (the “NPAC”)
Administrator under seven separate agreements covering the former Regional Bell
Operating Companies United States Service Areas (the “Master Agreements”) with
the North American Portability Management LLC (the “NAPM”).
B. As the NPAC Administrator and pursuant to the terms and provisions of the
Master Agreements, NeuStar maintains in the NPAC certain data associated with
ported telephone numbers (“TNs”) (the “User Data”).
C. Customer is:
     (i) an agency, or officer thereof, of the United States or of a State or
political subdivision thereof, that is empowered by law to conduct
investigations of or to make arrests for violations of federal, state or local
laws (an “LEA” or “Law Enforcement Agency”); and/or
     (ii) an entity, including an agency of the United States or of a State or
political subdivision thereof, empowered by or contracted under law to operate
or administer a Public Safety Answering Point (PSAP) facility to receive 9-1-1
calls, and, as appropriate, dispatches emergency response services, or transfers
or relays such 9-1-1 calls to other public safety operators (a “PSAP Provider”).
D. As a result of the introduction of local number portability (“LNP”), the
historical association of a TN’s “NPA-NXX” with a specific service provider and
switch location is no longer reliable.
E. Customer is hereby making a request to NeuStar for access to certain User
Data for use in lawful purposes within the statutory authority of the Customer.
F. NeuStar desires to provide to Customer certain User Data in accordance with
this Agreement and under authority of NeuStar’s Master Agreements with the NAPM.
Terms and Conditions
1. DEFINITIONS
Capitalized terms and phrases used in this Agreement shall have the meanings set
forth herein. Terms that are not defined herein shall be interpreted in the
context in which they are used in this Agreement and shall have such meaning
solely for purposes of this Agreement.
2. INCORPORATION
The Explanatory Statements set forth above are hereby incorporated herein by
reference.
3. SERVICE
3.1. Qualification and Continuing Qualification. The Customer agrees and
acknowledges that NeuStar has agreed to provided the Service (as that term is
defined in Section 3.2 below) based upon the representations and certifications
of the Customer that it is either a Law Enforcement Agency and/or a PSAP,
including their authorized contractors and agents, and that it will use the LEAP
Data Elements (as that term is defined in Section 3.4 below) solely for the uses
and subject to the restrictions set forth in this Agreement, but that NeuStar
has verified or may attempt to verify the Customer’s organization through the
National Public Safety Information Source database (if a Law Enforcement Agency)
or through the Public Safety Information Bureau or National Emergency Number
Association North American 911 databases (if a PSAP), or other similarly
authoritative
Page 21
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



(NEUSTAR LOGO) [w40319w4031920.gif]
source, and that the decision of NeuStar as to the foregoing shall be binding.
Customer may qualify as an LEA, a PSAP or both for purposes of this Agreement.
3.2. LEAP. NeuStar shall provide Customer which may include its authorized
contractors and agents, with a service (the “Service”) consisting of the
provision of access, in accordance with Section 3.3 below, to the LEAP Data
Elements, as that term is defined below in Section 3.4, solely and exclusively
through access to NeuStar’s LNP Enhanced Analytical Platform (“LEAP”).
3.3. Manner of Access. Customer shall access the Service by a virtual private
network (machine to machine) or through the Internet (person to GUI). Customer’s
access to LEAP shall be accomplished by authenticated, secure and encrypted
means. Customer is not entitled, either directly or indirectly, to access the
NPAC or any NPAC User Data other than the LEAP Data Elements, even if the LEAP
is inoperable or inaccessible or even if the LEAP Data or any other aspects of
this Service are insufficient, inaccurate or NeuStar breaches or fails to comply
with any terms of this Agreement. Customer may query LEAP an unlimited number of
times, but may not request LEAP Data Elements for more than 100 TNs per query.
3.4. LEAP Data Elements. For each TN query to LEAP, the Service shall provide
only the following current and historical, to the extent feasible, User Data
associated with the TN:
     (a) the OCN of the underlying service provider (“SP”),
     (b) the identity of that SP, and
     (c) the contact name and number, if available, as submitted to the NPAC by
that SP as its law enforcement and/or emergency contact, and no other User Data
elements, for each of the seven United States NPAC regions (the “Service
Areas”).
The elements referred in (a), (b), and (c) in the immediately preceding sentence
shall be referred to as “LEAP Data Elements.” Customer acknowledges that LEAP
Data Elements are maintained on a regional basis in accordance with the
requirements of each, separate regional Master Agreement and that the Service
may provide LEAP Data Elements accordingly. The Service shall consist of only
providing the LEAP Data Elements, and nothing else.
4. PERMITTED USES
4.1. Customer Use. Subject to the restrictions set forth in Article 5
(Restrictions) and Article 9 (Confidentiality), Customer may use LEAP Data
Elements provided by the Service solely for lawful purposes within and pursuant
to the statutory authority of the Customer.
4.2. Compliance with Laws. Customer warrants and covenants that its access to
the Service and its use of the LEAP Data Elements will comply with all
applicable laws, orders and regulations, including those applicable to the NPAC,
and including those applicable to User Data.
5. RESTRICTIONS
5.1. Confidentiality & Ownership. The LEAP Data Elements shall remain the
Confidential Information and exclusive property of its respective owners.
5.2. Prohibited Actions. Customer is prohibited, subject to damages, injunctive
relief and termination of this Agreement, from (a) disclosing, selling,
assigning, leasing or otherwise providing the LEAP Data Elements to any third
party, including to a local service management system or public database, except
as may otherwise be required by applicable federal, state, or local law, rules,
regulations, or orders, or (b) commercially exploit the LEAP Data Elements in
any way. By way of clarification, and not limitation, the immediately preceding
restrictions require that Customer will not share the LEAP Data Elements with
other agencies, including law enforcement agencies that may or may not have
executed a LEAP Service Agreement, or share LEAP Data Elements with officers or
employees of other agencies, including law enforcement agencies that may or may
not have executed a LEAP Service Agreement.
6. TERM & TERMINATION
Page 22
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



(NEUSTAR LOGO) [w40319w4031920.gif]
6.1. Term. This Agreement shall commence on the Effective Date and shall
continue for the period set forth in Schedule 1 (Pricing) thereafter (the
“Term”), provided Customer continues to qualify as an LEA and/or PSAP, unless
otherwise earlier terminated in accordance with this Agreement.
6.2. Default Termination. In the event that Customer commits a material breach
of any obligation hereunder, NeuStar may, by giving notice to Customer,
immediately suspend or terminate this Agreement. For the purposes of this
Article 6.2, and by way of example and not limitation, the following shall be
considered a material breach of an obligation under this Agreement, thereby
allowing NeuStar to terminate or suspend this Agreement, as specified below:
     (a) any representation or warranty made by Customer which was or turns out
to be incorrect in any respect, including, without limitation, Customer’s
warranty under Article 4.2 that its access to the Service and its use of the
LEAP Data Elements will comply with all applicable laws, orders and regulations,
including those applicable to the NPAC, and including those applicable to User
Data, and Customer’s qualification as an LEA and/or PSAP under Section 3.1
above;
     (b) non-payment by Customer,
     (c) failure by Customer to comply with its obligations and covenants under
Article 4 (Permitted Uses), the restrictions in Article 5 (Restrictions), and
the obligations under Article 9 (Confidentiality); or
     (d) failure by Customer to deliver an accurate certification to NeuStar in
accordance with Section 3.1 (Qualification and Continuing Qualification) or if
NeuStar determines, by reason of the certification or otherwise, that Customer
no longer qualifies as an LEA and/or PSAP, including, but not limited to, by
reason of attempted assignment, merger, consolidation, name change, change in
identity or other reorganization of the Customer.
NeuStar may suspend this Agreement and the provision of Services, as it may
determine in its discretion, for no more than sixty (60) days without cure, upon
the occurrence of those events set forth in (b) and (c) above, and even in such
event, if such occurrences are not cured to the satisfaction of NeuStar by the
60th day, this Agreement shall be terminated immediately on the 61st day
thereafter. Notwithstanding the foregoing, the occurrence of the event set forth
in (a) or (d) above shall result in the immediate termination of this Agreement.
NeuStar may pursue any legal or equitable remedies it may have under applicable
law or principles of equity relating to such breach in addition to rights of
termination of this Agreement as set forth in this Article 6.
6.3. Convenience Termination by Customer. Customer may terminate this Agreement
for its convenience and without cause or reason, upon sixty (60) days prior
written notice. Upon such termination of this Agreement for convenience, NeuStar
shall discontinue providing the Service on the 61st day after such notice, and
NeuStar shall not be obligated to return to Customer any amounts of compensation
paid with respect to the remaining term of this Agreement prior to such
termination.
6.4. Termination upon Revocation of Authority. Customer hereby acknowledges and
agrees that any rights NeuStar may have to offer the Service, including the LEAP
Data Elements, and any rights Customer may have to receive the Service,
including the LEAP Data Elements, under this Agreement are subject to continued
authority to do so under NeuStar’s Master Agreements with the NAPM, and any
applicable laws, rules, orders and regulations. If such authority is revoked,
NeuStar may terminate or suspend this Agreement immediately and without prior
notice, and NeuStar shall not be obligated to return to Customer any amounts of
compensation paid with respect to the remaining term of this Agreement prior to
such termination.
6.5. Termination upon Regulatory Event. Customer hereby acknowledges and agrees
that this Agreement shall terminate and NeuStar will cease providing the Service
upon the issuance of either of the following: (1) any valid order of the Federal
Communications Commission (the “FCC”), any other regulatory agency having
jurisdiction over the NPAC or any court of competent jurisdiction,
(a) determining that the Service is inconsistent with or in violation of
applicable law or (b) enjoining the provision of the Service, and that,
following any such order, NeuStar shall not provide the Service unless or until
such order is rescinded, overturned or modified to permit the provision of the
Service by a final order of the relevant agency, court or a reviewing court; or
(2) upon the direction of the FCC or any other regulatory body having
jurisdiction or delegated authority with respect to the subject matter of
Statement of Work 53 under the Master Agreements between NeuStar and the NAPM,
or upon a finding or determination of the FCC or any other regulatory body that
the continued provision of the Service is
Page 23
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



(NEUSTAR LOGO) [w40319w4031920.gif]
contrary to or inconsistent with the duties or roles of NeuStar as NPAC
Administrator or the NAPM, in any way. If such a final order is issued which
rescinds, overturns or modifies any order, rule or regulation prohibiting the
Service and which expressly permits the provision of the Service and the Service
is offered again, the Customer agrees that the Service will only be provided
upon application for such Service and execution of a new Agreement for the
relevant term, it being the intention and understanding of the parties that the
termination of the Service and this Agreement under this Article 6.5 is a
termination and not a suspension.
6.6. Effect. Termination or expiration refers to the termination of the Parties’
respective commitments and obligations from and after the date of such
termination or expiration, but does not relieve the Parties of their payment and
other obligations incurred prior to the date of termination or expiration.
Customer is not entitled to a refund of any unused portion of any payments made
to NeuStar for the Service if this Agreement is terminated under Section 6.2
(Default Termination) or Section 6.3 (Convenience Termination) or if this
Agreement is terminated under Section 6.4 (Termination upon Revocation of
Authority) or Section 6.5 (Termination upon Regulatory Event).
7. COMPENSATION
7.1. Payment. Customer shall pay to Neustar the amounts set forth in and in
accordance with Schedule 1 to this Agreement. If NeuStar finds it necessary to
render an invoice to Customer hereunder for any reason, payment thereunder shall
be due and payable no later than thirty (30) days after the date of the invoice.
Any amounts not paid when due shall be assessed interest at a monthly rate equal
to one and one half percent (1.5%) or the maximum rate allowed by law, whichever
is less, from the date the payment was due. If NeuStar commences legal
proceedings to collect any payment due to it hereunder, Customer shall be
responsible for and pay all reasonable attorneys’ fees, court costs and other
reasonable collection expenses incurred by NeuStar.
7.2. Taxes. Unless specifically set forth in an invoice, all charges to Customer
are calculated exclusive of any applicable federal, state or local use, excise,
value-added, gross receipts, sales and privilege taxes, duties, universal
service assessments or similar liabilities (other than general income or
property taxes imposed on NeuStar) associated with the Service, whether charged
to NeuStar, its suppliers or affiliates.
8. INTELLECTUAL PROPERTY
No right, including by way of license, title or interest, in intellectual
property of any kind shall be deemed to have been granted by NeuStar to
Customer, except as otherwise expressly authorized herein.
9. CONFIDENTIALITY
9.1. Confidential Information. Customer acknowledges that as part of the Service
it is receiving or otherwise has access to confidential or proprietary
information (“Confidential Information”) of NeuStar or third parties.
Confidential Information shall mean all information, disclosed in any form,
which (a) concerns the operations, plans, know-how, trade secrets, business
affairs, personnel, customers or suppliers of NeuStar or any third party;
(b) Customer knows or might reasonably expect is regarded by NeuStar or a third
party as Confidential Information; (c) is designated as confidential,
restricted, proprietary, or with similar designation; (d) concerns any of the
terms or conditions or other facts with respect to this Agreement; and (e) the
Service and any data provided by NeuStar from the NPAC, including the LEAP Data
Elements.
9.2. Exclusions. Confidential Information excludes any information that can be
demonstrated (a) at the time of disclosure, was in the public domain or in the
possession of the receiving party; (b) after disclosure, is published or
otherwise becomes part of the public domain through no fault of the receiving
party; (c) was received after disclosure from a third party who had a lawful
right to disclose such information to the receiving party without any obligation
to restrict its further use or disclosure; (d) was independently developed by
the receiving party without reference to Confidential Information of the
disclosing party; or (e) was required to be disclosed to satisfy a legal
requirement of a competent government body.
9.3. Obligations. Confidential Information shall remain the property of its
owner. Customer shall use at least the same degree of care, but in any event no
less than a reasonable degree of care, to prevent unauthorized disclosure of
Confidential Information as it employs to avoid unauthorized disclosure of its
own Confidential Information of a similar nature. In the event of any disclosure
or loss of, or inability to account for, any Confidential
Page 24
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



(NEUSTAR LOGO) [w40319w4031920.gif]
Information, Customer shall promptly, and at its own expense notify NeuStar in
writing, and take such actions as may be necessary and cooperate in all
reasonable respects to minimize the violation and any damage resulting
therefrom. If Customer receives a request to disclose Confidential Information,
it shall immediately upon receiving such request, and to the extent that it may
legally do so, advise NeuStar promptly and prior to making such disclosure in
order that NeuStar, the NAPM, or the third party owner of such Confidential
Information may interpose an objection to such disclosure, take action to assure
confidential handling of the Confidential Information, or take such other action
as it deems appropriate to protect the Confidential Information.
9.4. Reports. Customer hereby acknowledges that NeuStar is required to report to
the NAPM the identity of Customer, and the Customer expressly agrees to such
disclosure without limitations as a condition to this Agreement and fully
acknowledges that there shall be no duty on the NAPM or its Members to keep such
identity confidential.
10. REPRESENTATIONS, WARRANTIES & DISCLAIMERS
10.1. Customer. In addition to other representations and warranties set forth in
this Agreement, including but not limited to the warranty set forth in
Article 4.2, Customer expressly represents and warrants that:
     (a) it has submitted a complete and accurate application to NeuStar for
qualifying as a “Customer” under this Agreement; and
     (b) it is (i) an agency, or officer thereof, of the United States or of a
State or political subdivision thereof, that is empowered by law to conduct
investigations of or to make arrests for violations of federal, state or local
laws, and it has submitted a complete and accurate certification to that effect
to NeuStar and/or (ii) an entity, including an agency of the United States or of
a State or political subdivision thereof, empowered by or contracted under law
to operate or administer a PSAP facility to receive 9-1-1 calls, and, as
appropriate, dispatches emergency response services, or transfers or relays such
9-1-1 calls to other public safety operators.
10.2. Disclaimers.
     (a) EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH HEREIN, ALL SERVICES
PROVIDED HEREUNDER, INCLUDING THE LEAP DATA ELEMENTS AND ANY OTHER INFORMATION
OR DATA FROM THE NPAC, ARE PROVIDED “AS IS” AND “AS AVAILABLE”, AND NEITHER
NEUSTAR NOR ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR ASSIGNS
MAKE ANY REPRESENTATIONS OR WARRANTIES TO CUSTOMER OR TO ANY OTHER THIRD PARTY
INCUDING, WHETHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING, BY WAY OF EXAMPLE
AND NOT LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR ANY PARTICULAR
PURPOSE, TITLE AND NONINFRINGEMENT RELATING TO ANYTHING PROVIDED OR USED OR
DESCRIBED HEREUNDER, ALL OF WHICH ARE HEREBY EXPRESSLY EXCLUDED AND DISCLAIMED.
     (b) NEITHER NEUSTAR NOR ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR ASSIGNS MAKE ANY REPRESENTATIONS OR WARRANTIES TO CUSTOMER OR TO ANY
OTHER THIRD PARTY WITH RESPECT TO THE SUFFICIENCY OR ADEQUACY OF THE LEAP DATA
ELEMENTS, OR ANY OTHER INFORMATION OR DATA PROVIDED TO CUSTOMER, WHETHER OR NOT
PART OF THE SERVICE, IN ASSISTING WITH THE CONDUCT OF ANY INVESTIGATION UNDER
THE CUSTOMERS STATUTORY AUTHORITY, ALL OF WHICH ARE HEREBY EXPRESSLY EXCLUDED
AND DISCLAIMED.
11. LIABILITY
11.1. Disclaimer of Indirect Damages. NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IN NO EVENT SHALL NEUSTAR, ITS AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR ASSIGNS BE LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL,
PUNITIVE, SPECIAL, EXEMPLARY OR OTHER INDIRECT DAMAGES, INCLUDING, BY WAY OF
EXAMPLE AND NOT LIMITATION, CLAIMS OF LOSS OF BUSINESS, PROFITS, USE, DATA, OR
OTHER ECONOMIC ADVANTAGE, AND ANY FINES OR OTHER LOSSES IMPOSED BY ANY
GOVERNMENTAL AUTHORITY, WEHTHER STATE OR FEDERAL, INCLUDING WITHOUT LIMITATION
THE U.S. FEDERAL COMMUNICAITONS COMMISSION, FOR FAILURE TO COMPLY WITH ANY LAW,
RULE, ORDER OR REGULATION, WHETHER SUCH CLAIM IS
Page 25
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



(NEUSTAR LOGO) [w40319w4031920.gif]
CHOATE OR INCHOATE, WHETHER BY STATUTE, IN TORT, OR IN CONTRACT, INCURRED BY
CUSOTMER, EVEN IF NEUSTAR HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
11.2. Direct Damages. NEUSTAR’S AGGREGATE LIABILITY HEREUNDER SHALL BE LIMITED
TO THE LESSER OF (i) ACTUAL DIRECT DAMAGES, AND (ii) THE AMOUNTS ACTUALLY PAID
TO NEUSTAR BY CUSTOMER IN CONNECTION WITH THE SERVICE OVER THE PRECEDEING SIX
(6) MONTHS OF THE CURRENT TERM OR RENEWAL TERM FROM THE TIME THE EVENT RESULTING
IN LIABILITY OCCURS.
11.3. Non-liability of NAPM and Users.
     (a) Customer agrees and expressly acknowledges that the rights of
termination under the Master Agreements between NeuStar and the NAPM are
absolute exclusions from liability with respect to the NAPM and its Members and
the exclusion from liability with respect to “Users” and “End-Users” for any
amounts that would have otherwise been due and payable by Customer under the
terms and conditions of this Agreement or as a result of the provision of the
Service upon the termination of the provision the Service (the “Unpaid Charges”)
without an explicit rule, regulation, order, opinion or decision of the FCC or
any other regulatory body having jurisdiction or delegated authority with
respect to the subject matter of the Master Agreements directing the
responsibility and liability for payment of those Unpaid Charges by Users or End
Users.
     (b) CUSTOMER FURTHER ACKNOWLEDGES AND AGREES THAT THE NAPM IS ENTITLED, IN
ITS SOLE AND COMPLETE DISCRETION, TO EXERCISE OVERSIGHT OF NEUSTAR’S COMPLIANCE
WITH THE MASTER AGREEMENTS, TO NEGOTIATE AMENDMENTS TO THE MASTER AGREEMENT AND
TO TERMINATE THE MASTER AGREEMENTS IN ACCORDANCE WITH ITS TERMS. NOTWITHSTANDING
THE FOREGOING, IN EACH INSTANCE, CUSTOMER AGREES THAT IT HAS NO CAUSE OF ACTION
OF ANY TYPE OR CHARACTER AGAINST THE NAPM OR ITS MEMBERS AND THAT IT SHALL MAKE
NO CLAIM, UNDER ANY THEORY OF LIABILITY INCLUDING WITHOUT LIMITATION, ANY
CONTRACT CLAIM, CLAIM FOR ANY CAUSE WHATSOEVER INCLUDING WITHOUT LIMITATION,
INTERFERENCE WITH CONTRACTUAL RELATIONSHIPS OR ANY RELATED CAUSE OF ACTION
AGAINST NAPM OR ITS MEMBERS FOR NAPM’S ADMINISTRATION, NEGOTIATION OF ANY
STATEMENT OF WORK, RENEGOTIATION OR TERMINATION OF THE MASTER AGREEMENTS.
11.4. Force Majeure. Neither Party shall be liable for any loss or damage
resulting from any cause beyond its reasonable control (a “Force Majeure Event”)
including an “act of God”, insurrection or civil disorder, war or military
operations, national or local emergency, acts or omissions of government,
highway authority or other competent authority, compliance with any statutory
obligation or executive order, industrial disputes of any kind (whether or not
involving either Party’s employees), fire, lightning, explosion, flood,
subsidence, weather of exceptional severity, or any similar act or omission
beyond the reasonable control of any Party. Upon the occurrence of a Force
Majeure Event and to the extent such occurrence interferes with a Party’s
performance under this Agreement, each Party shall be excused from performance
of its obligations during the period of such interference, provided that such
Party uses all reasonable commercial efforts to avoid or remove such causes of
nonperformance.
12. GENERAL
12.1. Assignment. Customer may not assign or otherwise transfer all or any
portion of its rights or obligations under this Agreement. Any party to this
Agreement must be qualified in accordance with the procedures in effect (see
Section 3.1), prior to execution of this Agreement and upon the change in the
identity of the Customer for any reason, then surviving party or assignee must
re-apply and this Agreement shall terminate.
Page 26
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



(NEUSTAR LOGO) [w40319w4031920.gif]
12.2. Notices. Any notices, requests, demands, and determinations under this
Agreement (other than routine operational communications), shall be in writing
and shall be deemed duly given (a) when delivered by hand, (b) one (1) business
day after being transmitted via an express, overnight courier with a reliable
system for tracking delivery, delivery costs paid (c) when sent by confirmed
facsimile with a copy delivered by another means specified in this Section, or
(d) on the day an authorized employee of the receiving party accepts receipt in
writing, when mailed by United States mail, registered or certified mail, return
receipt requested, postage prepaid, to the address listed on the first page of
this Agreement. A Party may from time to time change its address or designee for
notice purposes by giving the other prior written notice of the new address or
designee and the date upon which it will become effective.
12.3. Counterparts. This Agreement may be executed in counterparts, all of which
taken together shall constitute one single agreement between the Parties.
12.4. Relationship of Parties. The Parties are independent contractors, bound to
each other only as provided for herein. Neither Party has the authority to bind,
act on behalf of or represent the other. Except as expressly set forth in this
Agreement, nothing in this Agreement creates a relationship of partnership,
employer and employee, principal and agent, master and servant, or franchisor
and franchisee.
12.5. Severability and Modification. If any provision of this Agreement is held
invalid or unenforceable, then the remaining provision of this Agreement shall
become null and void and be of no further force or effect. If by rule,
regulation, order, opinion or decision of the Federal Communications Commission
or any other regulatory body having jurisdiction or delegated authority with
respect to the subject matter of this Agreement, this Agreement is required to
be rescinded or is declared ineffective or void in whole or in part, whether
temporarily, permanently or ab initio, immediately upon such determination and
without any requirement on any Party to appeal, protest or otherwise seek
clarification of such determination, this Agreement shall be rescinded and of no
further force or effect.
12.6. Consents and Approval. Except where expressly provided as being in the
sole discretion of a Party, where agreement, approval, acceptance, consent, or
similar action by either Party is required under this Agreement, such action
shall not be unreasonably delayed, conditioned or withheld. An approval or
consent given by a Party under this Agreement shall not relieve the other Party
from responsibility for complying with the requirements of this Agreement, nor
shall it be construed as a waiver of any rights under this Agreement, except as
and to the extent otherwise expressly provided in such approval or consent.
12.7. Waiver of Default. No waiver or discharge hereof shall be valid unless in
writing and signed by an authorized representative of the Party against which
such amendment, waiver, or discharge is sought to be enforced. A delay or
omission by either Party hereto to exercise any right or power under this
Agreement shall not be construed to be a waiver thereof. A waiver by either of
the Parties of any of the covenants to be performed by the other or any breach
thereof shall not be construed to be a waiver of any succeeding breach thereof
or of any other covenant.
12.8. Cumulative Remedies. Except as otherwise expressly provided, all remedies
provided for in this Agreement shall be cumulative and in addition to and not in
lieu of any other remedies available to either Party at law, in equity or
otherwise.
12.9. Survival. Any provision of this Agreement which contemplates performance
or observance subsequent to any termination or expiration (in whole or in part)
shall survive any such termination or expiration (in whole or in part, as
applicable) and continue in full force and effect. Without limiting the
foregoing, Customer agrees and expressly acknowledges that upon any termination
of this Agreement, the restrictions with respect to User Data in general, and
LEAP Data Elements in particular, set forth in Article 4 and Article 5 shall
survive such termination.
12.10. Third Party Beneficiaries. This Agreement shall not be deemed to create
any rights in third parties, or to create any obligations of a Party to any such
third parties, or to give any right to either Party to enforce this Agreement on
behalf of a third party, except that the NAPM shall be considered a third party
beneficiary. Accordingly, the NAPM shall have the right to enforce the
provisions of this Agreement regarding termination under Articles 6.2, 6.4 and
6.5 of this Agreement, without liability, subject to the arbitration provisions
of Article.
12.11. Governing Law & Venue. This Agreement and performance under them shall be
governed by and
Page 27
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



(NEUSTAR LOGO) [w40319w4031920.gif]
construed in accordance with the laws of the Commonwealth of Virginia, without
regard to its choice of law principles or the U.N Convention on Contracts for
the International Sale of Goods, except when otherwise preempted by applicable
law of the jurisdiction under which Customer, as a law enforcement agency or
PSAP, is authorized. The Parties hereby expressly opt-out from the applicability
of any State’s version of the Uniform Computer Information Transactions Act. The
Parties hereby submit to the exclusive jurisdiction of the State and Federal
courts of the Commonwealth of Virginia.
12.12. Waiver of Jury Trial. To the extent applicable, the Parties each waive
any right they may have to a trial by jury in any legal proceeding arising from
or related to this Agreement.
12.13. Arbitration. Unless precluded by applicable law, rule or regulation, any
dispute arising out of or related to this Agreement, which cannot be resolved by
negotiation, shall be settled by binding arbitration in the Commonwealth of
Virginia in accordance with the J.A.M.S/Endispute Arbitration Rules and
Procedures (“Endispute Rules”), as amended by this Agreement. The costs of
arbitration, including the fees and expenses of the arbitrator, shall be shared
equally by the Parties unless the arbitration award provides otherwise. Each
Party shall bear the cost of preparing and presenting its case. The Parties
agree that this provision and the arbitrator’s authority to grant relief shall
be subject to the United States Arbitration Act, 9 U.S.C. 1-16 et seq. (“USAA”),
the provisions of this Agreement, substantive law, and the ABA-AAA Code of
Ethics for Arbitrators in Commercial Disputes. The Parties agree that the
arbitrator shall have no power or authority to make awards or issue orders of
any kind that provides for punitive or exemplary damages. The arbitrator’s
decision shall follow the plain meaning of this Agreement and the relevant
documents, and shall be final and binding. The arbitrator shall render a written
and reasoned opinion setting forth both findings of fact and conclusions of law.
The award may be confirmed and enforced in any court of competent jurisdiction.
All post proceedings shall be governed by the USAA. Any Party may appeal a
decision of the arbitrator to the FCC or a State Commission, if the matter is
within the jurisdiction of the FCC or a State Commission. Any Party aggrieved by
a decision on appeal to the FCC or a State Commission may exercise the right to
obtain judicial review thereof in accordance with applicable law.
12.14. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter in this Agreement, and supersedes
all prior agreements, whether written or oral, with respect to the subject
matter contained therein. This Agreement may be modified only by a written
instrument executed by both Parties.
[THIS SPACE INTENTIONALLY LEFT BLANK]
Page 28
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



(NEUSTAR LOGO) [w40319w4031920.gif]



                 
CUSTOMER:
           
 
      NEUSTAR, INC.
 
               
By:
          By:    
  
 
 
(Signature)            
 
(Signature)
Printed Name:
          Printed Name:    
 
 
 
         
 
Title:
          Title:    
 
 
 
         
 
Date:
          Date:    
 
 
 
         
 
Address: 
 
 
      Address:    46000 Center Oak Plaza

 
 
 
 
          Sterling, Commonwealth of Virginia
 
 
 
 
          20166

 

Page 29
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



(NEUSTAR LOGO) [w40319w4031920.gif]
SCHEDULE 1
TO
LEAP SERVICE AGREEMENT
Pricing
Page 30

 